Title: From George Washington to Adam-Philippe, comte de Custine, 15 September 1781
From: Washington, George
To: Custine, Adam-Philippe, comte de


                  
                     sir
                     H. Qarters Williamsburg. 15th Sept. 1781
                  
                  The Troops embarked, having been stopped on the Sailing of the Fleet from the Chesapeak, I have the pleasure to inform you that the Count DeGrasse, having been joined by Monsr De Barras Squadron—& havg captured two of the British Frigates—is now returned with the whole, & again taken his Station in the Bay—By this means, the Bay being perfectly secured, you will be pleased to proceed with the Troops under your Comand, with all possible Dispatch to James River—where they are to debark at James Town, & receive further orders.I am &c.
                  
                     G.W.
                  
               